Citation Nr: 1336525	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  12-23 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and Pension Center 
in Milwaukee, Wisconsin



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for the cause of the Veteran's death.  



ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1964 to December 1967.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the RO.

Previously, the appellant's claim of service connection for the cause of the Veteran's death had been denied in an administrative decision of October 1999, and a second time in a May 2008 rating decision.



FINDING OF FACT

In an October 2013 submission, the appellant indicated that she desired to withdraw her appeal of the matter of service connection for the cause of the Veteran's death.



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the appellant, as it relates to the issue of service connection for the cause of the Veteran's death, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  

In October 2013, the appellant submitted a VA Form 21-4138 to the Board indicating that she no longer wished to pursue her appeal involving the matter of service connection for the cause of the Veteran's death.  

Hence, there remains no allegation of error of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice.



ORDER

The appeal for service connection for the cause of the Veteran's death is dismissed.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


